          Case 3:19-cr-08059-SPL Document 60 Filed 08/10/21 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CR-19-08059-01-PCT-SPL
      United States of America,
 9                                              )
                                                )
                        Plaintiff,              )   ORDER
10                                              )
      vs.
11                                              )
                                                )
      Denny Yazzie, Jr.,                        )
12                                              )
13                      Defendant.              )
                                                )
14                                              )

15           The Court has received Defendant Denny Yazzie, Jr.’s pro se Motion to Compel

16   Production of Grand Jury Material (“Motion”). (Doc. 58) There has been no response from

17   the government.

18           Defendant seeks relief pursuant to Fed. R. Crim. P. (“Rule”) 6(e)(3) requesting the

19   Court compel the government to produce certain materials from the grand jury proceedings

20   in the case. (Doc. 58 at 1)

21   I.      BACKGROUND

22           On March 26, 2019, Defendant was indicted by a grand jury on two counts of

23   violating 18 U.S.C. §§2251(a) and (e) and 2256, Production of Child Pornography; one

24   count of violating 18 U.S.C. §§ 2252(a)(2) and (b)(1) and 2256 Distribution of Child

25   Pornography; one count of violating 18 U.S.C. §§ 2252(a)(2) and (b)(1) and 2256,

26   Possession of Child Pornography; and one count of violating 18 U.S.C. §§ 1153, 2244(a)(3)

27   and 2246, Abusive Sexual Contact with a Minor, Indian Country. (Doc. 17 at 1) He initially

28   pled not guilty on all counts. (Doc. 18)
       Case 3:19-cr-08059-SPL Document 60 Filed 08/10/21 Page 2 of 3




 1          On October 21, 2019, Defendant changed his plea to guilty on all counts. (Docs. 55
 2   at 1, 56 at 1) He was sentenced to a term of three hundred and sixty (360) months,
 3   consisting of three hundred and sixty (360) months on Counts 1 and 2, two hundred forty
 4   months (240) on Counts 3 and 4, and twenty-four (24) months on Count 5, all running
 5   concurrently. (Doc. 56 at 1) He is currently serving said sentence.
 6   II.    LEGAL STANDARD
 7          Federal Rule of Criminal Procedure 6(e)(3)(E)(ii) permits a court to order disclosure
 8   of matters occurring before a grand jury “at the request of a defendant who shows that a
 9   ground may exist to dismiss the indictment because of a matter that occurred before the
10   grand jury.” “A trial judge should order disclosure of grand jury transcripts only when the
11   party seeking them has demonstrated that a particularized need exists . . . which outweighs
12   the policy of secrecy.” United States v. Walczak, 783 F.2d 852, 857 (9th Cir. 1986) (citation
13   omitted) (emphasis added). Particularized need must be based on more than mere
14   speculation. See id. at 857.
15          “A request for grand jury information is within the sound discretion of the Court.”
16   United States v. Johnston, No. CR-03-1167-PHX-DGC, 2006 WL 276937, at *1 (D. Ariz.
17   Feb. 3, 2006) (citing Walczak, 783 F.2d at 857). The burden is on the defendant to show
18   that disclosure of grand jury transcripts is appropriate. See Pittsburgh Plate Glass Co. v.
19   United States, 360 U.S. 395, 400 (1959).
20   III.   DISCUSSION
21          Defendant’s Motion is denied because it is based purely on speculation. To obtain
22   grand jury materials, the Ninth Circuit requires more than “mere speculation” to overcome
23   the policy of grand jury secrecy. See. Walczak, 783 F.2d at 857 (denying a motion for grand
24   jury transcripts because defendant did not allege specific facts supporting his motion,
25   making     his    motion       speculative);   United   States    v.    Urena-Villa,     No.
26   CR1701860TUCCKJBGM, 2018 WL 3439824, at *3 (D. Ariz. July 17, 2018), report and
27   recommendation adopted, No. CR171860TUCCKJBGM, 2018 WL 3744975 (D. Ariz.
28   Aug. 6, 2018) (denying grand jury transcripts because “mere speculation that improprieties


                                                    2
       Case 3:19-cr-08059-SPL Document 60 Filed 08/10/21 Page 3 of 3




 1   occurred before the grand jury is inadequate to establish a particularized need”). Further,
 2   this Court has held that a “desire to have the grand jury transcripts as a discovery tool to
 3   help [a defendant] prepare a motion to dismiss the indictment does not constitute a
 4   particularized need that outweighs the policy of secrecy.” Johnston, 2006 WL 276937, at
 5   *1 (citing Walczak, 783 F.2d at 857) (affirming denial of a motion to discover grand jury
 6   transcript because the defendant failed to show a “particularized need” where he merely
 7   speculated that false testimony of law enforcement officers was presented to the grand
 8   jury); Goldstein v. City of Long Beach, 603 F. Supp. 2d 1242, 1254 (C.D. Cal. 2009) (“A
 9   generalized desire for discovery needed to prove one’s case does not constitute the requisite
10   showing of particularized need.”).
11          Here, Defendant states he will file a motion to dismiss the indictment “on numerous
12   grounds.” (Doc. 58 at 2) He includes general allegations about prosecutorial misconduct,
13   but he alleges no specific facts to show a particularized need to discover the requested
14   grand jury material. Furthermore, the Defendant has failed to exhaust all administrative
15   remedies.
16          Therefore,
17          IT IS ORDERED denying Defendant’s Motion to Compel Production of Grand
18   Jury Material. (Doc. 58)
19          Dated this 9th day of August, 2021.
20
21                                                     Honorable Steven P. Logan
                                                       United States District Judge
22
23
24
25
26
27
28

                                                  3
